

115 HR 5472 IH: Fairness to Pet Owners Act of 2018
U.S. House of Representatives
2018-04-11
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I115th CONGRESS2d SessionH. R. 5472IN THE HOUSE OF REPRESENTATIVESApril 11, 2018Mr. Collins of New York (for himself and Mr. Cartwright) introduced the following bill; which was referred to the Committee on Energy and CommerceA BILLTo promote competition and help consumers save money by giving them the freedom to choose where
			 they buy prescription pet medications, and for other purposes.
	
 1.Short titleThis Act may be cited as the Fairness to Pet Owners Act of 2018. 2.ApplicabilityThis Act shall only apply to medication for a domesticated household animal that the Federal Government bars consumers from purchasing without a prescription.
 3.Pet owner rights to copies of veterinary prescriptionsNot later than 180 days after the date of the enactment of this Act, the Federal Trade Commission shall promulgate rules in accordance with section 553 of title 5, United States Code, that include the following requirements with regard to a veterinary prescription:
 (1)In generalA requirement that establishes the rights of pet owners prescribed an animal drug to receive a copy of the veterinary prescription, without having to request a copy.
 (2)Electronic optionThe rights provided for in paragraph (1)— (A)may be satisfied by receipt of the prescription by electronic or other means; and
 (B)shall include the right to have a copy of the prescription provided by electronic or other means consistent with applicable State law, if requested by a pharmacy or any other person designated to act on behalf of the pet owner.
 (3)Purchase, payment, and waiverA requirement that the prescriber of an animal drug— (A)may not—
 (i)require purchase of the animal drug for which the veterinary prescription was written from the prescriber or from another person as a condition of providing a copy of the veterinary prescription or verifying such prescription under paragraph (1);
 (ii)require payment in addition to, or as part of, the fee for an examination and evaluation as a condition of providing a copy of the veterinary prescription or verifying such prescription under paragraph (1); or
 (iii)require the pet owner to sign a waiver or disclaim liability, or deliver to the pet owner a notice waiving or disclaiming liability of the prescriber for the accuracy of the veterinary prescription, as a condition of providing a copy of such prescription or verifying such prescription under paragraph (1); and
 (B)may require payment of fees for an examination and evaluation before providing a veterinary prescription, but only if the prescriber requires immediate payment in the case of an examination that reveals no requirement for an animal drug.
 4.EnforcementA violation of a rule prescribed pursuant to section 3 of this Act shall be treated as a violation of a rule defining an unfair or deceptive act or practice prescribed under section 18(a)(1)(B) of the Federal Trade Commission Act (15 U.S.C. 57a(a)(1)(B)). The Federal Trade Commission shall enforce this Act in the same manner, by the same means, and with the same jurisdiction as though all applicable terms and provisions of the Federal Trade Commission Act were incorporated into and made a part of this Act.
 5.DefinitionsIn this Act: (1)Animal drugThe term animal drug means a drug intended to be administered to an animal that may not be dispensed without a prescription.
 (2)Domesticated household animalThe term domesticated household animal means a companion animal permitted under applicable State and local law to be kept in a home for noncommercial purposes.
 (3)Pet ownerThe term pet owner means the legal owner of a domesticated household animal or a person designated by such owner to present such animal to the prescriber for care.
 (4)PrescriberThe term prescriber means a health care practitioner who is licensed to practice veterinary medicine or other person permitted under State law to issue prescriptions for animal drugs.
 (5)Veterinary prescriptionThe term veterinary prescription— (A)means a written, oral, or electronic order from a prescriber authorizing the dispensing of an animal drug for use by a domesticated household animal and normally administered to the animal by its owner, issued in accordance with State and Federal law; and
 (B)does not include an animal drug administered by the veterinarian in the course of providing acute care.
				